DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Response to Amendment
In the amendment dated 13 July 2022, the following has occurred: Claims 1, 3-6, and 19-22 have been amended; Claims 2 and 8-18 have been cancelled or had previously been canceled; Claim 23 has been added.
Claims 1, 3-7 and 19-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 3-7, 19-20, and 23), process (claim 21), and a machine (claim 22) which recite steps of retrieve living environment information related to a user’s living environment, determine a skin levels of different categories of skin characteristics based on the retrieved living environment information, determine a highest skin level among the determined skin levels of different categories, and select advice information corresponding to the determined highest skin level among a plurality of pieces of advice information corresponding to the skin levels of different categories, each piece of advice information including advice related to the user’s skin care.
These steps of the independent claims of determining skin advice, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer module language, retrieving living environment information related to a user’s living environment in the context of this claim encompasses a mental process of the user thinking about the environment of the user.  Similarly, the limitations to determine skin levels of different categories of skin characteristics, determine a highest skin level among the determined skin levels and select advice information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
These steps of determining skin advice, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity because they amount to managing personal behavior or relationships or interactions between people which amount to following rules or instructions to determine skin advice.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-9, 19-20, 23, reciting particular aspects of how determining skin level and skin advice may be performed in the mind but for recitation of generic computer components and managing personal behavior).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer modules to perform steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving information by computer hardware amounts to mere data gathering, recitation of environment information, skin level information, skin advice information amounts to selecting a particular data source or type of data to be manipulated, recitation of merely presenting selected advice information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer modules to perform steps, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-9, 19-20, and 23, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as retrieving information by a computer, transmitting information between client terminal and a server [claim 22], e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-7, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandic et al (Pub. No. 2011/0301441).
Regarding claim 1, Bandic discloses an information processing apparatus comprising:
a CPU configured to:
retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determine skin levels of different categories of skin characteristics (See [0064], evaluating various categories including moisture among others, [0380]) based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
determine a highest skin level among the determined skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user)
select advice information corresponding to the determined highest skin level among a plurality of pieces of advice information corresponding to the skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user), each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
a display configured to present the selected advice information (See [0425], [0464], [0467], [0488], [0489]).
Regarding claim 3, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating a presenting order assigned to each of the plurality of pieces of advice information (See [0386], product sequence, [0489], different product recommendations for different times of day, [0497], order of treatments tracked over time, [0501], [0509], products sorted based on products for different times of day, specific season, and the like, sorted products based on effectiveness, Fig 25, products sorted by times of day).
Regarding claim 4, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU further selects advice information corresponding to a timing at which the advice information is presented among a plurality of pieces of advice information corresponding to the timing (See [0386], product sequence, [0489], different product recommendations for different times of day, [0497], order of treatments tracked over time, [0501], [0509], products sorted based on products for different times of day, specific season, and the like, sorted products based on effectiveness, Fig 25, products sorted by times of day).
Regarding claim 5, Bandic discloses the limitations of claim 4.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating a presenting order assigned to each of a plurality of pieces of advice information corresponding to one timing (See [0386], product sequence, [0489], different product recommendations for different times of day, [0497], order of treatments tracked over time, [0501], [0509], products sorted based on products for different times of day, specific season, and the like, sorted products based on effectiveness, Fig 25, products sorted by times of day).
Regarding claim 6, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU further selects advice information corresponding to the age of the user among a plurality of pieces of advice information corresponding to the age (See [0422], [0425], [469], [0481], [0489]).
Regarding claim 7, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the living environment information includes at least one of information on air temperature (See [0373], [0464], [0467]), information on humidity (See [0373], [0424], [0464], [0467]), information indicating the intensity of ultraviolet rays (See [0373], [0464], [0467]), and information on the amount of scattered pollen (See [0424], [0464], [0467]).
Regarding claim 19, Bandic discloses the limitations of claim 3.  Bandic further discloses:
wherein the CPU further selects advice information corresponding to a timing at which the advice information is presented among a plurality of pieces of advice information corresponding to the timing (See [0386], product sequence, [0489], different product recommendations for different times of day, [0497], order of treatments tracked over time, [0501], [0509], products sorted based on products for different times of day, specific season, and the like, sorted products based on effectiveness, Fig 25, products sorted by times of day).
Regarding claim 20, Bandic discloses the limitations of claim 19.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating a presenting order assigned to each of a plurality of pieces of advice information corresponding to one timing (See [0386], product sequence, [0489], different product recommendations for different times of day, [0497], order of treatments tracked over time, [0501], [0509], products sorted based on products for different times of day, specific season, and the like, sorted products based on effectiveness, Fig 25, products sorted by times of day).
Regarding claim 21, Bandic discloses a method executed by a computer, the method comprising steps of:
retrieving, by the computer living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determining, by the computer, skin levels of different categories of skin characteristics (See [0064], evaluating various categories including moisture among others, [0380]) based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
determining, by the computer, a highest skin level among the determined skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user)
selecting, by the computer, advice information corresponding to the determined highest skin level among a plurality of pieces of advice information corresponding to the skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user), each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
presenting, by a display, the selected advice information (See [0425], [0464], [0467], [0488], [0489]), 
Regarding claim 22, Bandic discloses an information processing apparatus comprising a client terminal and a server (See Fig 1, [0384], [0421], [0458], [0460], [1677]), wherein the server comprises:
a CPU configured to:
retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determine skin levels of different categories of skin characteristics (See [0064], evaluating various categories including moisture among others, [0380]) based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
determine a highest skin level among the determined skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user)
select advice information corresponding to the determined highest skin level among a plurality of pieces of advice information corresponding to the skin levels of different categories (See [0489], skin goal may be automatically selected by system based on skin state, for example, if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin, also noting that recommendations are selected from among a variety of possible recommendations in line with targeting goals based on skin state and goals selected by the user), each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
a display configured to present the selected advice information (See [0425], [0464], [0467], [0488], [0489]).
Regarding claim 23, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU selects the advice information, wherein the same advice information is not continuously presented (See [0386], product sequence, [0424], skin conditions change over time, [0425], advice or recommendation that is based upon skin state at the time, [0465], [0467], product recommendations based on skin state and current daily report, new product releases, [0501]).

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Regarding 101, applicant argues (pages 5-6) that tying the claimed apparatus, method, and system to hardware elements distinguishes the claims as directed to statutory subject matter.  Examiner respectfully disagrees and notes that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As noted previously, the claimed steps of determining skin advice, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.   	Examiner respectfully notes that the claims have not been argued regarding the characterization as methods of organizing human activity because the claims amount to managing personal behavior or relationships or interactions between people which amount to following rules or instructions to determine skin advice.   	Regardless, the computer involvement is properly evaluated as additional elements other than the abstract idea, per se, in step 2A, prong two and step 2B.
Regarding 101, applicant argues (pages 6-7) that the amended limitations describing determining skin levels of different categories of skin characteristics, determining a highest skin level among the determined categories, and selecting advice information corresponding to the determined highest skin level which is ultimately presented on a display amounts to a practical application.  Examiner notes that all the details pertaining to determining skin levels of different categories of skin characteristics, determining a highest skin level among the determined categories, and selecting advice information corresponding to the determined highest skin level are properly evaluated as part of step 2A, prong one of the analysis.  Evaluated in prong one, as articulated above, the broadest reasonable interpretation of these elements includes a mental process and methods of organizing human activity.   	Only elements in addition to the abstract idea, per se, are considered in step 2A, prong two, practical application analysis or step 2B, significantly more analysis.  Merely performing these data collection and analysis steps to determine skin care advice is properly understood to amount to invoking computers as a tool to apply the abstract idea and a generally linking to a particular technological environment.  Merely outputting information on a display is similarly properly understood to amount to merely invoking computers as a tool to apply the abstract idea, a generally linking to a particular technological environment, and an insignificant application of merely outputting data.  
Regarding 101, applicant argues (page 7) applicability of McRO in the 101 analysis of the instant application.  Examiner respectfully disagrees.  As explained in the specification of the patent at issue in McRO, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  Indeed, as noted in MPEP 2106.04(a), "The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated,” and “The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters and thus were not directed to an abstract idea.” The claims in the instant application simply do not describe a similar process. Appellant’s specification does not similarly describe a process performed by humans which could not be previously automated. Unlike the claims in McRO, the claims in the instant application do not similarly improve an existing technological process. In contrast, the claims in the instant application describe that skin advice often does not consider a user’s living environment (See applicant’s specification [0002]-[0004]), which is not understood to be a technological problem.Regarding 101, applicant argues (pages 7-8) that the claims “improve technology of processing personalized advice information on skin care based on a user’s living environment.”  Examiner respectfully notes that the broadest reasonable interpretation of these aspects in the claims of personalizing advice information on skin care based on a user’s living environment includes a mental process and methods of organizing human activity.  Novelty of the abstraction is of no relevance in evaluating 101.  This  consideration of a user’s living environment in determining skin care advice is not understood to be a technology, but instead an aspect which is understood to be fully addressed as part of step 2A, prong one, rather than an additional element considered as part of step 2A, prong two or step 2B. 	Moreover, while not relied upon, because evaluating living environment is considered as part of step 2A, prong one, examiner notes that the Bandic reference as well as the previously cited, but not relied upon references of Chen, Shaya, and Peyrevelade each describe a system which considers environmental factors, i.e., living environment, in determining skin care advice.
Regarding 102, applicant argues (pages 8-10) the amended language pertaining to determining different skin levels of different categories of skin characteristics, determining a highest skin level among the determined skin levels of different categories, and selecting advice information corresponding to the determined highest skin level.  Applicant argues that Bandic’s teachings at 0424 fail to teach these aspects of the amended claims.  Examiner respectfully notes applicability of various portions in the updated rejection, above.  Specifically, Bandic describes evaluating various categories including moisture among others (i.e., determining skin levels of different categories of skin characteristics, see Bandic, [0064], [0380]).  Bandic further describes automatically selecting a skin goal among possible skin goals and corresponding recommendations based on skin state and specifically describes that if analysis reveals that skin is severely dry, the system may recommend moisturizing products for severely dry skin (i.e., a highest skin level among the determined skin levels of different categories, see Bandic, [0489]).  Accordingly, applicant’s arguments regarding Bandic’s teachings in paragraph [0424], taken alone, are unpersuasive. 	It is noted that applicant’s disclosure is not understood to describe how to precisely evaluate scores of different categories compared with each other.  Applicant’s specification provides no details how to normalize the scores between different categories to know exactly which is the highest rather than which ones are among the highest scores.  The broadest reasonable interpretation of the claims does not require knowing precise highest score among categories, as it merely describes determining “a highest score among the determined skin levels of different categories.”  Particulars of how the categories are specifically normalized and compared is understood to be well-beyond the scope of applicant’s specification.  Regardless, while not relied upon as the claims do not require precise normalized comparison between different categories, Bandic’s teachings of recommending products based on a determination of severely dry skin is understood to teach selection of the most severe category either directly or through routine optimization of ranges.
Regarding 102, applicant argues (pages 11-12) the amended language pertaining to a presenting order assigned to each of the plurality of pieces of advice information.  Applicant argues that Bandic fails to teach this at [0497] and [0501].  Examiner respectfully disagrees.  Bandic describes at [0497] that the regimen is tracked over time including a 28 day cycle, over a treatment timeframe, and periodically over the year and how much longer to continue with a regimen and how to modify (i.e., rule indicating a presenting order of information).  Bandic describes at [0501] about different regimen recommendations based on skin state tracked over time and recommendations for different times of day (i.e., rule indicating a presenting order of information). 	Other portions have additionally been cited which directly pertain to a rule for a presenting order of advice information.  At [0386], Bandic describes recommendations including a product sequence (i.e., a rule indicating a presenting order of information).  At [0489], Bandic describes different product recommendations for different times of day (i.e., a rule indicating a presenting order of information).  At [0509], Bandic describes products sorted based on products for different times of day, specific season, and the like, and sorted products based on effectiveness (i.e., a rule indicating a presenting order of information).  Fig 25 of Bandic specifically depicts products sorted by different times of day (i.e., a rule indicating a presenting order of information).  Each of these citations are understood to fall well-within the broadest reasonable interpretation of “a rule indicating a presenting order.”
Applicant does not separately argue other aspects of the independent or dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (Pub. No. 2017/0071528) teaches an adaptability skincare information prompting system which includes making skincare advice based upon environmental parameters.
Shaya et al (Pub. No. 2010/0262556) teaches intelligent performance-based product recommendation system including skin care products including consideration of environmental factors.
Peyrelevade (Pub. No. 2003/0065636) teaches use of artificial intelligence in providing beauty advice including consideration of environmental factors.
Hillebrand (Quantitative evaluation of skin condition in an epidemiological survey of females living in northern versus southern Japan.) teaches evaluating skin condition of different individuals which includes evaluating roughness of skin texture based on consideration of factors such as UVB radiation amounts and humidity.
Tang et al (Tactile Perception of Skin and Skin Cream.) teaches evaluating tactile perception of skin and skin cream which includes evaluating perception of stickiness based on consideration of factors such as temperature and humidity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3626